Exhibit 99.1 CORUS ENTERTAINMENT ANNOUNCES FISCAL 2 · Consolidated revenues up 8% and segment profit up 11%. · Television specialty ad growth of 17%. · Radio revenue growth of 3% with Ontario up 9%. · Basic earnings per share of $0.57 for the quarter compared to $0.92 last year ($0.61 on an adjusted basis). TORONTO, Jan. 11 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B) announced its first quarter financial results today. "Our advertising sales momentum continued in our first quarter and, in combination with our cost control initiatives, we delivered double digit segment profit growth. An outstanding start to our fiscal year," said John Cassaday, President and CEO of Corus Entertainment. "We are also very encouraged by the strong viewer response to OWN in the USA and the positive reaction from Canadian advertisers." Financial Highlights (unaudited) Three months ended (in thousands of Canadian dollars except per share amounts) November 30, Revenues Radio Television Segment profit Radio Television Corporate Net income Earnings per share Basic $ 0.57 $ 0.92 Diluted $ 0.56 $ 0.91 Consolidated Results Consolidated revenues for the three months ended November 30, 2010 were $240.7 million, up 8% from $222.3 million last year. Consolidated segment profit was $92.3 million, up 11% from $83.2 million last year. Net income for the quarter was $46.2 million ($0.57 basic and $0.56 diluted), compared to $73.9 million ($0.92 basic and $0.91 diluted) last year. Net income for the prior year includes a $16.2 million reversal of a disputed regulatory fee accrual and a $14.2 million recovery due to income tax rate changes. Removing the impact of these items results in an adjusted first quarter basic earnings per share of $0.61 in the prior year. Operational Results - Highlights Radio · Segment revenues increased by 3%. · Segment profit increased by 2%. · Revenues for Ontario Radio increased 9%. Television · Segment revenues increased by 11%. · Segment profit increased by 16%. · Specialty advertising revenues increased by 17%. · Subscriber revenues increased by 9%. · Movie Central finished the quarter with 976,000 subscribers, up 2% from Q1 of fiscal 2010. Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, television broadcasting, children's book publishing and children's animation. The company's multimedia entertainment brands include YTV, Treehouse, Nickelodeon (Canada), W Network, CosmoTV, VIVA, Sundance Channel (Canada), Movie Central, HBO Canada, Nelvana, Kids Can Press and radio stations including CKNW, CFOX, CKOI, 98.5 FM, Q107 and 102.1 the Edge. Corus creates engaging branded entertainment experiences for its audiences across multiple platforms. A publicly traded company, Corus is listed on the Toronto Stock Exchange (CJR.B). Experience Corus on the web at www.corusent.com. The unaudited consolidated financial statements and accompanying notes for the three months ended November 30, 2010 and Management's Discussion and Analysis are available on the Company's website at www.corusent.com in the Investor Relations section. A conference call with Corus senior management is scheduled for January 11, 2011 at 4 p.m. ET. While this call is directed at analysts and investors, members of the media are welcome to listen in. The dial-in number for the conference call for North America is 1.800.685.7816 and for local/international callers is 416.981.9076. PowerPoint slides for the call will be posted at 3:45 p.m. ET on January 11, 2011 and can be found on the Corus Entertainment website at www.corusent.com in the Investor Relations section. This press release contains forward-looking information and should be read subject to the following cautionary language: To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, "forward-looking statements"). These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements. Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements. Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business; and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form. Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive. When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. CORUS ENTERTAINMENT INC. CONSOLIDATED BALANCE SHEETS (unaudited) As at November 30, As at August 31, (in thousands of Canadian dollars) ASSETS Current Cash and cash equivalents Accounts receivable Income tax recoverable - Prepaid expenses and other Program and film rights Future tax asset Total current assets Tax credits receivable Investments and other assets Capital assets Program and film rights Film investments Broadcast licenses Goodwill LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities Income taxes payable - Total current liabilities Long-term debt Other long-term liabilities Future tax liability Total liabilities Non-controlling interest SHAREHOLDERS' EQUITY Share capital Contributed surplus Retained earnings Accumulated other comprehensive income Total shareholders' equity CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF INCOME Three months ended (unaudited) November 30, (in thousands of Canadian dollars except per share amounts) Revenues Direct cost of sales, general and administrative expenses Depreciation Interest expense Disputed regulatory fees - Restructuring charges - Other income, net Income before income taxes and non-controlling interest Income tax expense Non-controlling interest Net income for the period Earnings per share Basic $ 0.57 $ 0.92 Diluted $ 0.56 $ 0.91 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three months ended (unaudited) November 30, (in thousands of Canadian dollars except per share amounts) Net income for the period Other comprehensive income (loss), net of tax Unrealized foreign currency translation adjustment Unrealized change in fair value of available-for-sale investments, net of tax 39 Unrealized change in fair value of cash flow hedges, net of tax - Recognition of change in fair value of cash flow Comprehensive income for the period CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Three months ended (unaudited) November 30, (in thousands of Canadian dollars) Share capital Balance, beginning of period Issuance of shares under stock option plan Other Balance, end of period Contributed surplus Balance, beginning of period Stock-based compensation Settlement and modification of long-term incentive plan - Exercise of stock options Balance, end of period Retained earnings Balance, beginning of period Net income for the period Dividends Balance, end of period Accumulated other comprehensive loss Balance, beginning of period Other comprehensive income (loss), net of tax Balance, end of period CORUS ENTERTAINMENT INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended (unaudited) November 30, (in thousands of Canadian dollars) OPERATING ACTIVITIES Net income (loss) for the period Add (deduct) non-cash items: Depreciation Amortization of program and film rights Amortization of film investments Future income taxes Non-controlling interest Stock option expense Imputed interest Other Net changes in non-cash working capital balances related to operations Payment of program and film rights Net additions to film investments Cash provided by operating activities INVESTING ACTIVITIES Additions to property, plant and equipment Business combinations - Net cash flows for investments and other assets Decrease in public benefits associated with acquisitions Cash used in investing activities FINANCING ACTIVITIES Decrease in bank loans Issuance of shares under stock option plan Dividends paid Dividend paid to non-controlling interest Other Cash used in financing activities Net change in cash and cash equivalents during the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period CORUS ENTERTAINMENT INC. BUSINESS SEGMENT INFORMATION (unaudited) (in thousands of Canadian dollars except per share amounts) Three months ended November 30, 2010 Radio Television Corporate Consolidated Revenues - Direct cost of sales, general and administrative expenses Segment profit (loss) Depreciation Interest expense Restructuring charges 2 Other expense (income), net Income (loss) before income taxes and non-controlling interest Three months ended November 30, 2009 Radio Television Corporate Consolidated Revenues - Direct cost of sales, general and administrative expenses Segment profit (loss) Depreciation Interest expense Disputed regulatory fees - Other expense (income), net 91 Income (loss) before income taxes and non-controlling interest Revenues by segment Three months ended November 30, Radio West Ontario Quebec and other Television Kids Specialty and Pay Segment profit Three months ended November 30, Radio West Ontario Quebec and other Television Kids Specialty and Pay Revenues by type Three months ended November 30, Advertising Subscriber fees Other %CIK: 0001100868 For further information: John Cassaday President and Chief Executive Officer Corus Entertainment Inc. Tom Peddie Executive Vice President and Chief FinancialOfficer Corus Entertainment Inc. Sally Tindal Director, Communications Corus Entertainment Inc. CO: Corus Entertainment Inc. CNW 07:00e 11-JAN-11
